IN THE SUPREME COURT OF THE STATE OF DELAWARE

GENELUX CORPORATION and                  §
RONALD SIMUS,                            §     No. 631, 2015
                                         §
      Plaintiffs Below-                  §
      Cross-Appellees,                   §     Court Below: Court of Chancery
                                         §     of the State of Delaware
      v.                                 §
                                         §     C.A. No. 10042-VCM
ALBERT ROEDER and BYRON                  §
GEORGIOU,                                §
                                         §
      Defendants Below-                  §
      Cross-Appellants,                  §
                                         §
      and                                §
                                         §
DR. ALADAR SZALAY,                       §
                                         §
      Intervenor Below-                  §
      Cross-Appellant.                   §


                            Submitted: June 9, 2016
                            Decided:   June 9, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                    ORDER

      This 9th day of June 2016, having considered this matter on the briefs, the

plaintiffs’ motion to supplement the cross-appeal to show mootness, and the

defendants’ response to that motion, we find it evident that: Only one narrow issue

remains on this cross-appeal, which is whether the Court of Chancery abused its
discretion by not awarding a more generous fee-shifting award to the defendants.

The plaintiffs argue that even that issue is now moot because they have made a full

payment of the financial amounts in controversy.       The only response to that

contention is that this case presents one of the rare situations when this court

should consider a moot dispute because the underlying issue is sufficiently

important, will likely recur, and could evade review if we do not act now. We

disagree. This cross-appeal now raises only a moot issue about whether the Court

of Chancery properly exercised its case-specific discretion in applying settled

principles of law. There being no financial consequences left in controversy, the

case is moot and the cross-appeal is dismissed on that basis. IT IS SO ORDERED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




                                        2